Gould v OTG Mgt., LLC (2022 NY Slip Op 01386)





Gould v OTG Mgt., LLC


2022 NY Slip Op 01386


Decided on March 03, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 03, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Singh, Scarpulla, Higgitt, JJ. 


Index No. 150293/20 Appeal No. 15424 Case No. 2021-04061 

[*1]Sheila Gould, Plaintiff-Respondent,
vOTG Mgt., LLC, et al., Defendants-Appellants.


Eustace, Prezioso & Yapchanyk, New York (Maureen E. Peknic of counsel), for appellants.
Robert D. Gould, P.C., Denver (Robert D. Gould of counsel), for respondent.

Order, Supreme Court, New York County (James D'Auguste, J.), entered on or about October 12, 2021, which granted plaintiff's request to compel the deposition of defendant Eric Blatstein and denied defendants' motion for summary judgment dismissing the complaint as against Blatstein with leave to renew upon the completion of discovery, unanimously affirmed, without costs.
Defendants failed to establish prima facie entitlement to summary judgment, since they did not include an affidavit setting forth the relevant facts in support of their
motion as required byCPLR 3212(b). Further, we find no basis to disturb the court's order directing that Blatstein be produced for a deposition (see e.g. 148 Magnolia, LLC v Merrimack Mut. Fire Ins. Co., 62 AD3d 486, 487 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 3, 2022